Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2014

                                      No. 04-14-00013-CV

                        IN THE INT OF AJL, ARL, AAR, AND BNG,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02031
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       Appellant Ernestine E.’s brief was originally due on March 3, 2014. On March 3, 2014,
appellant filed her first request for an extension, asking for additional time until March 24, 2014.

       The request is GRANTED; however, because this is an accelerated appeal from an order
terminating parental rights, no further extensions of time will be granted. Appellant’s brief is
due no later than March 24, 2014.


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court